                                                                      Case 2:16-cv-00442-JAD-VCF Document 56 Filed 04/09/19 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff U.S. Bank National
                                                                 Association, as Trustee for the Banc of America
                                                             8   Funding 2006-D Trust
                                                             9                                       UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     FOR THE DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   U.S. BANK NATIONAL ASSOCIATION, AS                        Case No.: 2:16-cv-00442-JAD-VCF
                                                                 TRUSTEE FOR THE BANC OF AMERICA
AKERMAN LLP




                                                            13   FUNDING 2006-D TRUST,

                                                            14                         Plaintiff,                          STIPULATION AND ORDER FOR
                                                                                                                           DISMISSAL OF PLAINTIFF'S CLAIMS
                                                            15   v.                                                        AGAINST DEFENDANTS

                                                            16   1727 N LAMONT TRUST: LA MONTANA
                                                                 HOMEOWNERS ASSOCIATION.                                               ECF No. 56
                                                            17
                                                                                       Defendants.
                                                            18

                                                            19                Plaintiff U.S. Bank National Association, as Trustee for the Banc of America Funding 2006-D

                                                            20   Trust (U.S. Bank); defendant La Montana Homeowners Association (La Montana), and defendant

                                                            21   1727 N. Lamont Trust (Lamont Trust) stipulate as follows:

                                                            22                1.     This matter relates to real property located at 1727 N. Lamont Street, Las Vegas,

                                                            23   Nevada 89115, APN 140-20-814-010 (the property). The property is more specifically described as:

                                                            24                LOT TEN (10) OF LAMONTANA, AS SHOWN BY MAP THEREOF ON FILE IN
                                                                              BOOK 86 OF PLATS, PAGE 27, IN THE OFFICE OF THE COUNTY RECORDER,
                                                            25                CLARK COUNTY, NEVADA.
                                                            26                2.     U.S. Bank is the record beneficiary of a deed of trust encumbering the property

                                                            27   recorded on December 28, 2005 as instrument number 20051228-0001508 with the Clark County

                                                            28   Recorder's Office.

                                                                                                                    1
                                                                 48134869;1
                                                                       Case 2:16-cv-00442-JAD-VCF Document 56 Filed 04/09/19 Page 2 of 3




                                                             1                3.    On or October 8, 2014, a trustee’s deed upon sale was recorded as instrument number

                                                             2   20141008-0004063 with the Clark County Recorder, reflecting that La Montana purchased the

                                                             3   property at a foreclosure sale of its own lien on March 6, 2013.

                                                             4                4.    On October 30, 2014, a Quitclaim Deed was recorded as instrument number 20141030-

                                                             5   0001849 with the Clark County Recorder, reflecting that La Montana conveyed any interest it had in

                                                             6   the property to Lamont Trust.

                                                             7                5.    On March 1, 2016, U.S. Bank filed this action against Lamont Trust and La Montana

                                                             8   asserting La Montana’s foreclosure of its lien and the HOA foreclosure deed did not extinguish the

                                                             9   deed of trust.

                                                            10                6.    Lamont Trust agrees the deed of trust recorded on December 28, 2005 in Clark County
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Recorder’s office as instrument number 20051228-0001508 continues to encumber the property and
                      LAS VEGAS, NEVADA 89134




                                                            12   remains a valid lien in first position.
AKERMAN LLP




                                                            13                7.    Lamont Trust agrees it will not contest the foreclosure of the property by U.S. Bank.

                                                            14                8.    Defendants agree title to the property is quieted in U.S. Bank.

                                                            15                9.    U.S. Bank agrees to dismiss its claims against La Montana and Lamont Trust in this

                                                            16   action, with prejudice, each party to bear its own fees and costs.

                                                            17                10.   It is further stipulated that the notices of lis pendens recorded on March 4, 2016 as

                                                            18   document numbers 20160304-0002520 and 20160304-0002521 in Clark County Recorder’s Office

                                                            19   shall be expunged.

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                     2
                                                                 48134869;1
                                                                      Case 2:16-cv-00442-JAD-VCF Document 56 Filed 04/09/19 Page 3 of 3




                                                             1                The parties request the court enter an order granting this stipulation.

                                                             2                DATED April 9th, 2019

                                                             3   AKERMAN LLP                                                LEACH KERN GRUCHOW ANDERSON
                                                                                                                            SONG
                                                             4
                                                                 /s/ Donna M. Wittig                                        /s/ Ryan D. Hastings
                                                             5   MELANIE D. MORGAN, ESQ.                                    RYAN D. HASTINGS, ESQ.
                                                                 Nevada Bar No. 8215                                        Nevada Bar No. 12394
                                                             6   DONNA M. WITTIG, ESQ.                                      2525 Box Canyon Drive
                                                                 Nevada Bar No. 11015                                       Las Vegas, Nevada 89128
                                                             7   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                                    Attorneys for Defendant          La    Montana
                                                             8                                                              Homeowners Association
                                                                 Attorneys for Plaintiff U.S. Bank National
                                                             9   Association, as Trustee for the Banc of America
                                                                 Funding 2006-D Trust
                                                            10
                                                                 HOA LAWYERS GROUP, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 /s/ Steven T. Loizzi, Jr. _______________
                      LAS VEGAS, NEVADA 89134




                                                            12   STEVEN T. LOIZZI, JR., ESQ.
AKERMAN LLP




                                                                 Nevada Bar No. 10920
                                                            13   9500 West Flamingo Rd., Ste. 204
                                                                 Las Vegas, NV 89147
                                                            14

                                                            15   Attorneys for 1727 N Lamont Trust
                                                            16

                                                            17
                                                                                                                     IT IS SO ORDERED.
                                                            18         Based on the parties' stipulation [ECF No. 56], IT IS SO ORDERED.
                                                            19       All of plaintiff U.S. Bank's claims are DISMISSED with prejudice, and with good cause
                                                                 appearing and no reason to delay, IT IS FURTHERUNITED   STATES ADJUDGED,
                                                                                                                       ORDERED,      DISTRICT COURT        JUDGE
                                                                                                                                                   AND DECREED
                                                            20
                                                                 that title is quieted in favor of U.S. Bank, whose deed of trust recorded on 12/28/05 in the Clark
                                                            21   County Recorder's Office as instrument number 20051228-0001508 continues to encumber the
                                                                 property in first position. IT IS FURTHER ORDERED that the notices of list pendens recorded on
                                                            22                                                  DATED
                                                                 3/4/16 in the Clark County Recorder's Office as instrument numbers 20160304-0002520 and
                                                            23   20160304-0002521 shall be expunged.

                                                            24     Counterclaimant/Third Party Plaintiff 1727 N. Lamont Trust has until April 26, 2019, to
                                                                  move to lift the stay [43] or to dismiss all remaining claims.
                                                            25

                                                            26                                                              _________________________________
                                                                                                                                           ___
                                                                                                                                            _ _____
                                                                                                                                                  ____
                                                                                                                                                     _ ______
                                                                                                                                                          _ ___
                                                                                                                            U.S. District Judg
                                                                                                                                          Judge
                                                                                                                                            dge Je
                                                                                                                                            dg   JJennifer
                                                                                                                                                    nniffer
                                                                                                                                                         e A.
                                                                                                                                                            A D
                                                                                                                                                              Dorsey
                                                            27                                                              Dated: April 10, 2019
                                                            28
                                                                                                                        3
                                                                 48134869;1
